Case: 16-50384      Document: 00514016281         Page: 1    Date Filed: 06/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-50384
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                           June 1, 2017
                                                                           Lyle W. Cayce
MARIA SALDANA-FOUNTAIN,                                                         Clerk


              Plaintiff - Appellant

v.

UNITED STATES OF AMERICA; WILLIAM BEAUMONT ARMY MEDICAL
CENTER; DEPARTMENT OF THE ARMY; ENRIQUE CHAVEZ, JR.,
Chavez Law Firm, Chavez Law, P.C.,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:15-CV-39


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appellant Maria Saldana-Fountain was hired by the William Beaumont
Army Medical Center (“WBAMC”) as a medical technician in January 2007. In
October 2007, she filed an Equal Employment Opportunity Commission
(“EEOC”) complaint alleging Title VII and Rehabilitation Act violations on the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50384    Document: 00514016281     Page: 2   Date Filed: 06/01/2017



                                 No. 16-50384
part of WBAMC. In particular, she alleged that WBAMC terminated her for
having previously complained to the EEOC about a co-worker’s discriminatory
remarks. After an EEOC hearing, an administrative judge issued an order
finding no actionable discrimination regarding her termination. On October 5,
2010, the EEOC affirmed the judgment and informed Saldana-Fountain that
she had a right to contest the affirmance “in an appropriate United States
District Court within ninety (90) calendar days from the date that [she]
receive[d] this decision.” However, she waited until February 2015 to file the
instant action in district court— nearly four and a half years later.
      Saldana-Fountain, who proceeds pro se, appeals the district court’s
refusal to enter default judgments against the United States, WBAMC, the
Department of the Army (collectively “United States”), and Enrique Chavez,
Jr., and the Chavez Law Firm (collectively “Chavez Defendants”). She also
contests the district court’s determination that: (a) her Title VII and
Rehabilitation Act claims were untimely because she waited almost four and a
half years to file them; and (b) supplemental jurisdiction over her myriad state
law claims was unwarranted. Finally, Saldana-Fountain contends that the
district court obstructed justice by inappropriately changing the filing date of
her complaint, engaging in ex parte communications with attorneys for the
United States, and generally withholding supplemental and sealed documents
from her.
      After carefully reviewing the district court’s dismissal de novo, Doe ex
rel. Magee v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir.
2012) (en banc), we affirm its judgment for essentially the same reasons as
articulated by that court. Counter Saldana-Fountain’s assertions, the United
States and Chavez Defendants defended against her complaint by filing
motions to dismiss; consequently, the district court did not err when it found
that entering default judgment was inappropriate. See Fed. R. Civ. P. 55(a);
                                       2
    Case: 16-50384     Document: 00514016281      Page: 3   Date Filed: 06/01/2017



                                  No. 16-50384
see also Song v. Deeds, 947 F.2d 951, 1991 WL 223980, at *1 (9th Cir. 1991)
(“[T]he district court was correct in stating that the motion to dismiss
constituted an effort to ‘otherwise defend’ the suit and that default should not
have been entered against defendants.”).
      In addition, because Saldana-Fountain attributes her delay in contesting
the EEOC’s decision to a mistake by her lawyer (that she discovered four years
ago), the district court did not err when it refused to equitably toll or equitably
estop the statute of limitations on her Title VII and Rehabilitation Act claims.
See Granger v. Aaron’s, Inc., 636 F.3d 708, 712 (5th Cir. 2011) (“We are
reluctant to apply equitable tolling to situations of attorney error or neglect,
because parties are bound by the acts of their lawyer.”); Bradford v. La. State
Univ. Med. Ctr., 129 F.3d 606, 1997 WL 680360, at *1 (5th Cir. 1997) (“[E]ven
if attorney neglect was a ground for equitable tolling, plaintiff waited over 90
days after learning that her attorney never filed a complaint before she filed a
complaint on her own behalf.”).
      The district court also did not err when it declined to exercise
supplemental jurisdiction over Saldana-Fountain’s state law claims against
the Chavez Defendants. “[F]ederal-question jurisdiction over a claim may
authorize a federal court to exercise jurisdiction over state-law claims that may
be viewed as part of the same case because they ‘derive from a common nucleus
of operative fact’ as the federal claim.” DaimlerChrysler Corp. v. Cuno, 547 U.S.
332, 351 (2006) (quoting United Mine workers of Am. V. Gibbs, 383 U.S. 715,
725 (1966). Here, the district court correctly determined that there is no
“common nucleus of operative fact” among Saldana-Fountain’s federal and
state law claims. As Saldana-Fountain concedes, all of her state law claims
relate to the Chavez Defendants’ purported failure to inform her that she
needed to file any federal claim within 90 days. Consequently, “[n]ot only did
the two series of events—the discrimination at WBAMC and the torts
                                        3
    Case: 16-50384     Document: 00514016281     Page: 4   Date Filed: 06/01/2017



                                  No. 16-50384
committed by the Chavez Defendants—allegedly occur years apart, but they
involved different people in different settings in different areas of law, and are
patently unrelated.”
      Finally, after carefully reviewing the record, we find no evidence of
inappropriate ex parte communications between the district court and the
United States. We also find no evidence that the district court withheld
documents from Saldana-Fountain or that it inappropriately changed the filing
date on her complaint. Furthermore, as the district court correctly states, any
discrepancy regarding the filing date would not affect the outcome here given
that the complaint was undisputedly filed sometime in February 2015—“far
beyond the ninety-day limitation period.”
      AFFIRMED.




                                        4